Citation Nr: 0936321	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-17 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a right ankle 
condition.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Honolulu, 
Hawaii.

The Board notes that the Veteran filed his initial claims of 
entitlement to service connection for a right knee condition 
and a right ankle condition in March 2005.  The Veteran's 
claims were initially adjudicated by the RO in July 2005 and 
then subsequently readjudicated in May 2006 following receipt 
of new and material evidence within the year following the 
initial rating decision.  The RO was required to consider the 
new and material evidence in connection with the Veteran's 
initial March 2005 application for service connection for a 
right knee condition and a right ankle condition because it 
is deemed as having been filed in connection with that claim.  
38 C.F.R. § 3.156(b) (2008); see also Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 
20 Vet. App. 307, 316 (2006).  As such, the Board has 
identified the issues on appeal as stated on the title page.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in August 2007 at the Honolulu RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a Travel Board hearing in connection with the 
current claims as well.  The Travel Board hearing was 
subsequently scheduled and held in July 2009.  The appellant 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right knee condition and entitlement to service connection 
for a right ankle condition.  The Veteran contends that he 
fell while in service and injured his right knee and his 
right ankle.  The Veteran's service treatment records do not 
reveal any compliant, diagnosis, or treatment for any right 
knee condition or right ankle condition.  Upon examination at 
separation from service in December 1976, the Veteran was not 
noted to have any musculoskeletal conditions, including any 
right knee or right ankle conditions.

The Veteran reports that he was first treated for a right 
knee condition and a right ankle condition after separation 
from service by a private physician in 1985 or 1986.  
However, the Veteran has not identified the private 
physician.

The Veteran's post service treatment records reveal that the 
Veteran underwent an X-ray of the right knee and right ankle 
in June 2006.  After X-ray the Veteran was diagnosed with 
degenerative joint disease of the right ankle; however, no 
pathology of the right knee was discovered.  In July 2006, a 
private physician, Dr. I.S., diagnosed the Veteran with a 
history of a right knee injury with pain and status post 
traumatic degenerative joint disease of the right ankle.

The Veteran stated at his hearing before the undersigned 
Veterans Law Judge that he was treated by VA in Samoa for his 
right knee and ankle conditions.  The Veteran also reported 
that he underwent a Magnetic Resonance Imaging (MRI) scan of 
the right knee and ankle at Kapoilani Hospital.  Review of 
the claims folder does not reveal that the records of the 
Veteran's reported treatment at the VA Outpatient Clinic in 
Samoa or the report of the Veteran's MRI scan at Kapoilani 
Hospital have been obtained and associated with the claims 
folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain the Veteran's records of 
treatment at the VA Outpatient Clinic in Samoa and the report 
of the MRI scan at Kapoilani Hospital.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his reported right knee 
and/or right ankle conditions.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board notes that the Veteran is currently 
diagnosed with status post traumatic degenerative joint 
disease of the right ankle, noted to have a history of a 
right knee injury with pain, and the Veteran reports that he 
fell in service injuring both his right knee and his right 
ankle.  As such, the Board finds it necessary to remand the 
Veteran's claim for the Veteran to be afforded a VA medical 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
private health care providers who may 
possess additional records pertinent to 
his claim.  The Veteran should be 
specifically asked to identify the 
records concerning his treatment in 1985 
and 1986.  After obtaining any necessary 
authorization from the Veteran, attempt 
to obtain and associate with the claims 
folder any medical records identified by 
the Veteran.

2.  Attempt to obtain VA medical records 
pertaining to the Veteran from the VA 
Outpatient Clinic in Samoa.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any right knee condition and/or right 
ankle condition found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should comment on 
the Veteran's report regarding the onset 
and continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's right knee and right ankle 
conditions since service, and opine as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any right knee condition and/or 
right ankle condition found is related to 
or had its onset during service, and 
particularly, to his report of an in-
service injury.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




